DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 2, it is suggested to amend the claim to replace the word “being” with “and configured”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims8,  9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the voltage genetaing means (which is part of the system implanted in the human body) have implantable voltage generating means which are thermally efficient at body temperature or are connected or can be connected to said voltage generating means. This recitation is unclear it raises questions such as are these two batteries where a first battery is connected to a second more efficient battery or something else? Additionally the phrase “can be” is ambiguous since it raises questions such as is it connected to the voltage generating mans or not? 
Claim 9 recites the limitation " the common, detachable …" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user-identifying" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the acoustic" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, electronic signal generator means is interpreted as a signal generator, voltage supply means is interpreted as a rechargeable battery, multi-channel wire electrode means is interpreted as a lead comprising electrodes, fixing means for anchoring is interpreted as a fixation device such as an anchor, curved electrode guide wire means is interpreted as a guide wire.
In claim 8, the implantable voltage generating means is interpreted as an energy harvesting device. In claim 10, control, parameterizing and/or operating mode means is interpreted as a controller of an external device.
Claim Rejections - 35 USC § 103












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.















Claims 1-3, 7, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”).
(Examiner’s Note: The phrases “realized for” OR “realized so as to be” OR “realized …” in the claims are interpreted as “configured for” or “adapted to be”).















Regarding claim 1, Pivonka teaches a system for neuromodulation of nerves (e.g. 10 Fig.1, Fig.10, 11, 200 Fig. 19 A, [0249]) being to be implanted in a human body and having 
electronic signal generating means (e.g. 250 Fig 1) provided in an implantable signal generator housing (e.g. 210 Fig 1,10, 11, 19A-C [0261]-[0263]) , the system having voltage supply means (e.g. 270 Fig 1) connected or connectable to the signal generating means, 
at least one elongated multi-channel wire electrode means (e.g. 265 Fig. 10,11, 19A)  connected or connectable to the signal generator housing (e.g. 210 Fig 11, 19A) and realized for implantation in the human body on a nerve (e.g. Fig.3A,B Fig.11,[0433]), said multi-channel wire electrode means realizing a plurality of shell segment electrodes (e.g. 260 Fig3A,B Fig.10, 11) on a nerve contact area and being provided with fixing means for anchoring the wire electrode means to an implantation location (e.g. 221 Fig 11), 
the signal generator housing having a flat fixing section (e.g. [0520]-[0523], Fig. 19 A-D shows the housing with a flat fixing section such as a flange or flap) which sits and/or protrudes in the manner of a flange and/or a piece of tissue and which allows for the surgical fixation of the signal generator housing to a tissue, muscle or bone area (PB) in the body, to a muscle portion and/or to a fascia and 
the system having sleeve-like, curved electrode wire guide means (i.e.  tool 60 comprising cannula e.g.  Fig.3A shows that the tool 60 curves, 60 Fig 21, [0533]-[0534]) which can be manually operated, in particular via an operation section (e.g.  Fig. 3A, 22A-E and 23A-E show the tool being manually operated to insert the lead into the tissue), and which are realized for penetrating tissue of the human body from the extracorporeal at an implantation area and for guiding the wire electrode means (e.g. 265 Fig.21) in a sleeve-shaped guide section (e.g. 61, 62 Fig 21) of the electrode wire guide means (e.g. 60 Fig. 21)  and, Page 2 of 8Pre. amdt. dated June 20, 2020for inserting the wire electrode means into the guide section from the intracorporal, wherein the electrode wire guide means have an assigned mandrel (e.g. 67 Fig. 21) which can be inserted into the sleeve-shaped guide section and which can be detached from an end portion on the body side of the electrode wire guide means by pulling out when the electrode wire guide means are inserted into the body.  
 While Pivonka teaches that the multichannel wire electrode means is provided with fixing means for anchoring (i.e. anchors e.g. 221 Fig.11 [0463]) they do not specifically teach that the fixing means are on the ends of the wire electrode means. Gerber teaches a neurostimulation device comprising a lead with an anchoring element at a distal end of the lead (e.g. 30 Fig 3, 5A,B). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the lead of Pivonka to have a fixing means at a distal end of the wire electrode means as taught by Gerber in order to provide the predictable results of securing the wire electrode means at the target position and reducing the possibility of displacement. 
Regarding claim 2, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches that the flaps or flanges (e.g. 207 Fig 19A-D) may be folded around the housing to allow for minimally invasive implantation (e.g. Fig. 19B [0521])  and they also teach that the flaps can be secured to the tissue via suture that passes through the flaps (e.g. [0522]) and therefore they teach that the fixing section is realized so as to be elastically deformable and has openings which are disposed in the form of a regular shaped pattern and/or is realized as a nonwoven fabric, polymer material, mesh and/or tissue which can be penetrated by fixing means in the form of suture material, screws, nails or clamps.  
Regarding claim 3, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches that the fixing section axially protrudes from the long sides of an elongated signal generator housing (e.g. Fig. 19A-D shows the anchor elements protruding from the longer side of an elongated hosing). They do not specifically teach that the fixing section protrudes on both ends from narrow sides of an elongated signal generator housing. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Pivonka in view of Gerber with the fixing section protruding on both ends from narrow sides of an elongated signal generator housing, because Applicant has not disclosed that  the placement of the fixing section on fixing on the narrow sides of the elongated signal generator housing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the fixing section on the long ends of the elongated signal generator housing as taught by Pivonka in view of Gerber, because it provides a way to secure the entire elongated body of the housing to the tissue  along the longitudinal axis and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Pivonka in view of Gerber. Therefore, it would have been an obvious matter of design choice to modify Pivonka in view of Gerber to obtain the invention as specified in the claims.
Regarding claims 7 and 18, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches that the voltage generating means have a battery which is realized so as to be chargeable in an inductive manner from the extracorporeal (e.g. [0329], [0331] i.e. wireless power transmission).
Regarding claims 10 and 19, Pivonka in view of Gerber teaches the invention as claimed and Pivonka further teaches a control, parameterizing and/or operating mode means (i.e. external system comprising external device e.g. 50 Fig. 1, 500 Fig.10, 11) realized for the wireless communication with the signal generating means inPage 4 of 8Pre. amdt. dated June 20, 2020 an implanted state of the signal generator housing and realized for the extracorporeal operation (e.g. [0260], [0299]) and teaches that said control, parameterizing and/or operating mode means is realized for the mobile or portable operation and for manual handling (e.g. [0257],[0258]).
 Regarding claim 11, Pivonka in view of Gerber teaches the invention as claimed and Pivonka further teaches that the control, parameterizing or operating mode means (i.e. external device 50 Fig 1, 500 Figs 1,2, 10, 11) are realized for the user-identifying and/or device-identifying communication with the signal generating means and/or wherein the control, parameterizing or operating mode means have means for the acoustic and/or optical representation, for the visualization on a display unit ( i.e. external device comprises a display), of a configuration, voltage generating and/or operating mode of the signal generating means (e.g. [0273] i.e. external device is configured to receive data from the implantable device).
Regarding claim 12, Pivonka in view of Gerber teaches the invention as claimed and Pivonka further teaches that the wire electrode means are connected in an undetachable manner to the signal generator housing  (e.g. Fig. 14C, 19A, 265,210 Fig.21) and/or wherein the signal generating means provided in the signal generator housing are configured for generating a single predefined signal generating pattern for the wire electrode means, the signal generating pattern being adapted to a number and/or orientation of shell electrode segments of the wire electrode means  (e.g. [0269]-[0271]).
Regarding claim 13, Pivonka in view of Gerber teaches the invention as claimed and Pivonka further teaches a plurality of the implantable signal generator housings, the signal generator housings being connected and/or connectable to one another in an electronic and signal-conducting manner and/or supply voltaged manner by means of detachable wire-shaped connecting means in an Page 5 of 8Pre. amdt. dated June 20, 2020 implanted state in a common body (e.g. Fig.1, 2, [0260], [0308]-[0309]).  
Regarding claim 16, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches the system as claimed and teaches that the at least one elongated multi-channel wire electrode means is realized for implantation in the human body in the pelvic floor and/or abdominal area, and wherein the flat fixing section allows for surgical fixation to an area of the pubic bone (e.g. Fig1. 10, [0480]-[0482] Note: the claims are directed to a system and since Pivonka teaches the housing comprising a flat fixing section as claimed in claim 1, they teach that the lead and electrodes are capable of being implanted in the in the pelvic floor and/or abdominal area, and the flat fixing section allows for surgical fixation to an area of the pubic bone as claimed).  
Regarding claim 17, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches that the mandrel (e.g. 67 Fig. 21, the tip of 67 is considered as the point that allows for penetration) realizes a point which allows for the penetration.  










Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 










Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”) and Mothilal et al (U.S. Patent Application Publication Number: US 2014/0058240 A1, hereinafter “Mothilal”).
Regarding claim 3, Pivonka in view of Gerber teaches the invention as claimed and Pivonka teaches that the fixing section axially protrudes from the long sides of an elongated signal generator housing (e.g. Fig. 19A-D shows the anchor elements protruding from the longer side of an elongated hosing). They do not specifically teach that the fixing section protrudes on both ends from narrow sides of an elongated signal generator housing. Mothilal teaches an implantable medical device (e.g. 15 Fig. 3A) comprising anchor elements (e.g. 162 Fig.3A) protruding from both ends from narrow sides of an elongated signal generator housing (e.g. 130 Fig.3A). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fixing means of Pivonka in view of Gerber to protrude on both ends from narrow sides of an elongated signal generator housing as taught by Mothilal in order to provide the predictable results of allowing the device to be secured to narrower tissue areas.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 










Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”) and Carlson et al (International Publication Number: WO 2017/213978 A1, hereinafter “Carlson”).
Regarding claim 4, Pivonka in view of Gerber teaches the invention as claimed but does not specifically teach that the fixing means of the wire electrode means are realized as a grommet which allows for a fixation by means of suture material on the free end of the wire electrode means. Carlson teaches a lead comprising a fixing means on it’s distal end wherein the fixing means is realized as a grommet (e.g. 270 Fig.2, 370 Fig.3, 470 Fig.4 Note: the claim does not provide any specific structure of the grommet). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the fixing means of Pivonka in view of Gerber to be a grommet as taught by Carlson in order to provide the predictable results of having a more secure anchor element that can be easily sutured to the tissue.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 










Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”) and Leyseiffer (U.S. Patent Number: US 6269266 B1, hereinafter “Leyseiffer”).
Regarding claims 5 and 6, Pivonka in view of Gerber teaches the invention as claimed but does not specifically teach that the signal generator housing has a detachable plug or socket Page 3 of 8Pre. amdt. dated June 20, 2020 assembly for the connection to the voltage generating means which are, at least partially, provided outside the housing in an implantable voltage supply housing and that the voltage supply housing is realized so as to be contactable by the plug or socket connection via a flexible voltage supply cable which is provided for implantation. Leyseiffer teaches an implantable medical device (e.g. 54 Fig. 2) comprising a signal generator housing  (i.e. a main module (e.g. 56 Fig. 2) that comprises the controller and signal processing circuitry) and has a detachable plug or socket Page 3 of 8Pre. amdt. dated June 20, 2020 assembly (i.e. coupling element 82 with a first half 84 Fig.2) for the connection to (i.e. second half e.g. 86 Fig.2)  the voltage generating means (i.e. power supply module (e.g.  58 Fig.2) that comprises a rechargeable battery 90) which are, at least partially, provided outside the housing (e.g.  56 Fig 2) in an implantable voltage supply housing (e.g. 80 Fig.2). Leyseiffer further teaches that the voltage supply housing (e.g. 80 Fig.2) is realized so as to be contactable by the plug or socket connection (i.e. coupling element 82 with a first half 84 and the second half 86 Fig.2) via a flexible voltage supply cable (i.e. deflecting membrane e.g. 92 Fig. 2 is connected to the battery via a wire and the second 86 with another wire which is considered as the claimed flexible voltage supply cable) which is provided for implantation. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the voltage generating means of Pivonka in view of Gerber to be a separate module with a socket arrangement and flexible cable as taught by Leyseiffer in order to provide the predictable results of improving safety and reliability of the implantable medical device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 










Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”) and Stahmann et al (U.S. Patent Application Publication Number: US 2015/0088155 A1, hereinafter “Stahmann”).
Regarding claim 8, Pivonka in view of Gerber teaches the invention as claimed but does not specifically teach that the voltage generating means have implantable voltage generating means which are thermally efficient at body temperature or are connected or can be connected to said voltage generating means.  Gerber teaches a leadless pacemaker that comprises a voltage generating means (i.e. battery e.g. 114 Fig. 1) that comprises implantable voltage generating means (i.e. energy harvesting device to harvest thermal energy generated by the body e.g. [0028]) which are thermally efficient at body temperature. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the voltage generating means  of Pivonka in view of Gerber to have a thermally efficient implantable voltage generating means such as the energy harvester as taught by Stahmann in order to provide the predictable results of having a more energy efficient device that can last longer without requiring the user to change and/or charge the batteries often.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 










Pivonka et al (International Publication Number: WO 2017/044904 A1, hereinafter “Pivonka” – APPLICANT CITED) in view of Gerber et al (U.S. Patent Application Publication Number: US 2008/0132982 A1, hereinafter “Gerber”) and Kuzma et al (U.S. Patent Application Publication Number: US 2003/0114905 A1, hereinafter “Kuzma”).
Regarding claim 9, Pivonka in view of Gerber teaches the invention as claimed but does not specifically teach that the signal generator housing is realized for the common, detachable, connection of a plurality of multi-channel wire electrodes for realizing the wire electrode means. Kuzma teaches an implantable medical device (e.g. 10 Fig.1) that comprises a connector (e.g. 11 Fig.1) that allows for the flexible electrode lead (e.g. 12 Fig.1) to be removably connected to the microdevice via the connector (e.g. [0029]) and therefore they teach an implantable medical device comprising a signal generator housing that is realized for the common, detachable, connection of a plurality of multi-channel wire electrodes for realizing the wire electrode means. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the signal generator housing of Pivonka in view of Gerber to have a connector as taught by Kuzma in order to provide the predictable results of having a modular implant with parts that can be easily replaced when necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bullara (U.S. Patent Number: US 4573481, hereinafter “Bullara”) teaches an implantable electrode array comprising an implantable stimulator and a and electrode array for wrapping around a nerve (e.g. Fig.1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792